435 So. 2d 370 (1983)
STATE of Florida, Appellant,
v.
Jerry Boyce KING, Appellee.
No. 82-2235.
District Court of Appeal of Florida, Second District.
July 27, 1983.
*371 Jim Smith, Atty. Gen., Tallahassee, and Katherine V. Blanco, Asst. Atty. Gen., Tampa, for appellant.
Jerry Hill, Public Defender, Bartow, and Douglas S. Connor, Asst. Public Defender, Tampa, for appellee.
PER CURIAM.
The state has appealed from an order granting the appellee's motion to dismiss the amended information filed against him on the ground that section 817.563, Florida Statutes (1981), is unconstitutional. We reverse on the authority of our recent decision in M.P. v. State, 430 So. 2d 523 (Fla. 2d DCA 1983), wherein we held that section 817.563 is constitutional.
REVERSED.
OTT, C.J., and DANAHY and SCHOONOVER, JJ., concur.